Citation Nr: 9907887	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  96-08 898	)	DATE
	)
	)

On appeal from the
decision of the Department of Veterans Affairs Committee on 
Waivers and Compromises of the Regional Office in New York, 
New York


THE ISSUE

Entitlement to waiver of recovery of the overpayment of 
Department of Veterans Affairs (VA) improved pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from November 1962 to November 
1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993, decision of the 
Committee on Waivers and Compromises (Committee) of the New 
York, New York, Regional Office (RO) of the VA.  The notice 
of disagreement was received in July 1995.  The statement of 
the case was sent to the veteran in October 1995.  The 
substantive appeal was received in December 1995.  In March 
1996, the veteran testified at a personal hearing at the RO.  
In September 1998, the veteran testified at a personal 
hearing at the RO before a member of the Board.  


REMAND

In a July 1981 rating decision, the veteran was granted 
entitlement to nonservice-connected pension benefits 
effective from March 4, 1981.  Thereafter, the veteran was 
notified on numerous occasions of his obligations as a 
pension recipient to notify the VA of any and all changes in 
his family income and/or his marital status.  

In January 1989, the veteran's annual Eligibility 
Verification Report (EVR) was received in which he reported 
having $300.94 in other retirement income.  He reported, in 
significant part, that his spouse had no income and expected 
no income during the 1989 year.  Thereafter, in January 1990 
and January 1991 EVRs, the veteran reported the same 
information and reported that he did not expect that his wife 
would have income during the 1990, 1991, and 1992 years.  In 
April 1992, the veteran informed the VA that his wife 
received income from wages during the period of 1989-1991, 
but that he had had no access to that information.  He 
related that although they resided in the same residence, 
they maintained different mailing addresses and separate 
income tax reports due to marital difficulties.  The veteran 
related that his wife had refused to furnish him information 
regarding her income.  The veteran proposed that his pension 
benefits payments be reduced to 2/3 to recoup the debt that 
would have been created by his failure to report his wife's 
income during the 3 preceding years.  The RO did not respond 
to the veteran's proposal.  In February 1993, the veteran's 
wife provided verification of her income during the period in 
question.  In February and March 1993, the veteran reiterated 
his proposal and again explained his marital situation.  
Again, the RO did not respond to the veteran's proposal.  

In April 1993, the RO retroactively adjusted the veteran's 
pension income to reflect his wife's income from 1989 to the 
current time.  This action created an overpayment.  In 
February 1994, the veteran was advised that the amount of the 
overpayment was $40,377.80.  The veteran requested a waiver 
of the recovery of that debt.  In a May 1995 determination, 
the Committee denied the request for waiver based on a 
finding that the veteran was at fault in the creation of the 
debt.  The veteran appealed that determination.  The veteran 
continued to relate his proposal regarding a repayment of a 
portion of the debt.  In April 1997, the veteran was informed 
that the debt had been increased by $528.  The record also 
refects that the veteran furnished numerous financial status 
reports in which he reported that his expenses exceeded his 
income.  Also, in support of his claim, the veteran testified 
at a personal hearing before a hearing officer at the RO in 
March 1996 and at a hearing before a member of the Board in 
September 1998.  

At the outset, the Board notes that subsequent to the 
submission of financial status reports in May 1996 and 
February 1998, the veteran was not furnished a supplemental 
statement of the case even though he did not waive RO 
jurisdiction over this evidence.  At the time of his 
September 1998 hearing, the veteran waived RO jurisdiction 
with regard to a September 1998 financial status report, but 
did not waive jurisdiction over the 2 prior reports.  The 
question of waiver of the RO review of the 2 earlier 
financial status reports was not addressed by the undersigned 
Board Member at the September 1998 Board hearing because of 
insufficient time to review the claims folder prior to the 
hearing.  

In addition, the Board notes that in the statement of the 
case, the veteran and his representative were not properly 
afforded all of the pertinent laws and regulations.  The 
statement of the case failed to provide the pertinent law and 
regulations to include 38 U.S.C.A. § 5302(a) (West 1991) and 
38 C.F.R. §§ 1.963(a), 1.965(a) (1998).  Thereafter, this 
defect was not corrected in a subsequent supplemental 
statement of the case, and, as noted, although another 
supplemental statement of the case was warranted, it was 
never issued.  

Further, the Board notes that it is unclear why the RO did 
not respond to the proposal presented by the veteran in his 
April 1992 correspondence or why the veteran's improved 
pension benefits were not retroactively reduced for 
approximately one year thereafter.  In addition, it is not 
altogether clear how the overpayment was created and 
increased on at least one occasion since 1993 and, was 
possibly increased on more than one occasion.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  Under 
the circumstances of this case, additional development is 
necessary in order to fulfill the VA's duty to assist.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should clarify how the 
overpayment at issue was created and 
should clarify on how many occasions it 
was increased.  In that regard, the 
veteran should be provided a paid and due 
audit of his VA pension benefits.

2.  The RO should address the proposal in 
the veteran's April 1992 correspondence 
and thereafter and should clarify why no 
action was taken with regard to the 
veteran's retroactive adjustment of 
benefits until April 1993.  

3.  The Committee should readjudicate the 
veteran's claim for entitlement to waiver 
of recovery of the overpayment of VA 
improved pension benefits.  If the action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  The 
supplemental statement of the case should 
specifically address all evidence added 
to the claims file after the May 1996 
supplemental statement of the case and 
should provide the pertinent law and 
regulations to include 38 U.S.C.A. § 
5302(a) (West 1991) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (1998).  The Committee 
should specifically consider the element 
of financial hardship.  The veteran 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

The purpose of this REMAND is to assist the veteran in 
developing his claim. No action is required of him until 
further notice.  The Board expresses no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case pending completion of the requested action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








